ORDER
PER CURIAM.
Appellant, Melvin Jamerson, (“movant”), appeals the judgment of the Circuit Court of St. Louis County denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. Movant was convicted of murder in the first degree section 565.020, RSMo 2000,1 burglary in the first degree, section 569.160, and two counts of armed criminal action, section 571.015. Movant was sentenced to life imprisonment without probation or parole for murder, and concurrent terms of fifteen years imprisonment for burglary, fifteen years imprisonment for one count of armed criminal action and life imprisonment for the second count of armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgement pursuant to Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise noted.